Exhibit 10.1

 

EXHIBIT A

 

THE CONTAINER STORE GROUP, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

Non-employee members of the board of directors (the “Board”) of The Container
Store Group, Inc. (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Director Compensation Policy
(this “Policy”).  The cash and equity compensation described in this Policy
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company or any parent or subsidiary of the Company (each, a “Non-Employee
Director”) who may be eligible to receive such cash or equity compensation,
unless such Non-Employee Director declines the receipt of such cash or equity
compensation by written notice to the Company.  This Policy shall remain in
effect until it is revised or rescinded by further action of the Board.  This
Policy may be amended, modified or terminated by the Board at any time in its
sole discretion.  The terms and conditions of this Policy shall supersede any
prior cash and/or equity compensation arrangements for service as a member of
the Board between the Company and any of its Non-Employee Directors.  No
Non-Employee Director shall have any rights hereunder, except with respect to
stock options granted pursuant to the Policy.  This Policy shall become
effective on October 27, 2014 (the “Effective Date”) and shall supersede any and
all prior director compensation policies of the Company.

 

1.                                      Cash Compensation.

 

(a)                                 Annual Retainers.  Each Non-Employee
Director shall receive an annual retainer of $80,000 for service on the Board.

 

(b)                                 Additional Annual Retainers.  In addition, a
Non-Employee Director shall receive the following annual retainers:

 

(i)                                     Audit Committee.   A Non-Employee
Director serving as Chairperson of the Audit Committee shall receive an
additional annual retainer of $10,000 for such service.

 

(ii)                                  Culture and Compensation Committee.  A
Non-Employee Director serving as Chairperson of the Compensation Committee shall
receive an additional annual retainer of $10,000 for such service.

 

(iii)                               Nominating and Corporate Governance
Committee.   A Non-Employee Director serving as Chairperson of the Nominating
and Corporate Governance Committee shall receive an additional annual retainer
of $10,000 for such service.

 

(vii)                           Payment of Retainers.  The annual retainers
described in Sections 1(a) and 1(b) shall be earned on a quarterly basis based
on a calendar quarter and shall be payable by the Company in advance each
calendar quarter.  In the event that, following the Effective Date, a
Non-Employee Director is initially elected or appointed to the Board (the date
of such initial election or appointment, such Non-Employee Director’s “Start
Date”) on any date other than the first day of a calendar quarter, such
Non-Employee Director shall receive, on or as soon as practicable following such
Non-Employee Director’s Start Date, a prorated portion of the
retainer(s) otherwise payable to such Non-Employee Director for such quarter
pursuant to Section 1(b), with such prorated portion determined by multiplying
such otherwise payable retainer(s) by a fraction, the numerator of which is the
number of

 

--------------------------------------------------------------------------------


 

days remaining from such Non-Employee Director’s Start Date until the end of the
applicable calendar quarter and the denominator of which is the number of days
in the applicable calendar quarter.

 

2.                                      Equity Compensation.  Non-Employee
Directors shall be granted the equity awards described below.  The awards
described below shall be granted under and shall be subject to the terms and
provisions of the Company’s 2013 Incentive Award Plan or any other applicable
Company equity incentive plan then-maintained by the Company (the “Equity Plan”)
and shall be granted subject to the execution and delivery of award agreements,
including attached exhibits, in substantially the forms previously approved by
the Board.  All applicable terms of the Equity Plan apply to this Policy as if
fully set forth herein, and all grants of stock options hereby are subject in
all respects to the terms of the Equity Plan.

 

(a)                                 Annual Awards.  A Non-Employee Director who
(i) serves on the Board as of the date of any annual meeting of the Company’s
stockholders (an “Annual Meeting”) after the Effective Date and (ii) will
continue to serve as a Non-Employee Director immediately following such Annual
Meeting shall be automatically granted an option to purchase shares of Company
common stock that has a Black-Scholes value on the date of grant of $100,000
(with the number of shares subject to such option subject to adjustment as
provided in the Equity Plan) on the date of such Annual Meeting.  The awards
described in this Section 2(a) shall be referred to as “Annual Awards.”  For the
avoidance of doubt, a Non-Employee Director elected for the first time to the
Board at an Annual Meeting shall only receive an Annual Award in connection with
such election, and shall not receive any Initial Award on the date of such
Annual Meeting as well.

 

(b)                                 Initial Awards.  Except as otherwise
determined by the Board, each Non-Employee Director who is initially elected or
appointed to the Board after the Effective Date and on a date other than the
date of an Annual Meeting shall be automatically granted, on such Non-Employee
Director’s Start Date, an option to purchase shares of Company common stock that
has a Black-Scholes value on such Non-Employee Director’s Start Date equal to
the product of (i) $100,000 and (ii) a fraction, the numerator of which is
(x) 365 minus (y) the number of days in the period beginning on the date of the
Annual Meeting immediately preceding such Non-Employee Director’s Start Date and
ending on such Non-Employee Director’s Start Date and the denominator of which
is 365 (with the number of shares subject to such option subject to adjustment
as provided in the Equity Plan). The awards described in this Section 2(b) shall
be referred to as “Initial Awards.”  No Non-Employee Director shall be granted
more than one Initial Award.

 

(c)                                  Termination of Service of Employee
Directors.  Each member of the Board who is an employee of the Company or any
parent or subsidiary of the Company whose employment with the Company and any
parent or subsidiary of the Company is terminated but who remains on the Board
(and becomes a Non-Employee Director) following such termination of employment
will receive an Initial Award pursuant to Section 2(b) above on the date of his
or her termination of employment (which shall be considered such Non-Employee
Director’s Start Date for purposes of such Initial Award) and, to the extent
that he or she is otherwise eligible, will receive, after such termination of
employment, Annual Awards as described in Section 2(a) above.

 

(d)                                 Terms of Awards Granted to Non-Employee
Directors

 

(i)                                     Purchase Price.  The per share exercise
price of each option granted to a Non-Employee Director shall equal the Fair
Market Value of a share of Company common stock on the date the option is
granted.

 

--------------------------------------------------------------------------------


 

(ii)                                  Vesting.  Each Annual Award and each
Initial Award shall vest and become exercisable in substantially equal
installments as follows, in each case subject to the Non-Employee Director
continuing in service through the applicable vesting date:

 

(A)                               The first installment of each Annual Award and
each Initial Award shall vest and become exercisable on the earlier of (x) the
day immediately preceding the date of the first Annual Meeting following the
date of grant and (y) the first anniversary of the date of grant.

 

(B)                               The second installment of each Annual Award
and each Initial Award shall vest and become exercisable on the earlier of
(x) the day immediately preceding the date of the second Annual Meeting
following the date of grant and (y) the second anniversary of the date of grant.

 

(C)                               The third installment of each Annual Award and
each Initial Award shall vest and become exercisable on the earlier of (x) the
day immediately preceding the date of the third Annual Meeting following the
date of grant and (y) the third anniversary of the date of grant.

 

No portion of an Annual Award or Initial Award that is unvested or unexercisable
at the time of a Non-Employee Director’s termination of service on the Board
shall become vested and exercisable thereafter.  All of a Non-Employee
Director’s Annual Awards and Initial Awards shall vest in full immediately prior
to the occurrence of a Change in Control (as defined in the Equity Plan), to the
extent outstanding at such time.

 

(iii)                               Term.  The term of each stock option granted
to a Non-Employee Director shall be ten (10) years from the date the option is
granted.

 

* * * * *

 

--------------------------------------------------------------------------------